Citation Nr: 9934734	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  92-22 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to an increased rating for residuals of a 
contusion of the lumbar fascia with post-traumatic arthritis 
of the left sacroiliac and associated radiation of pain, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
January 1966.

This appeal arises from a December 1991 rating decision of 
the Albuquerque, New Mexico, Regional Office (RO) which 
denied an increased (compensable) rating for residuals of a 
contusion of the lumbar fascia and also denied a temporary 
total rating pursuant to 38 C.F.R. § 4.29 for a period of 
hospitalization in August and September 1991.  Both issues 
were appealed and, in January 1994, July 1995, and again in 
September 1997, the case was remanded by the Board of 
Veterans' Appeals (Board) for further development of the 
evidence and for the resolution of procedural issues.

In an April 1996 rating decision, the service-connected 
disability was characterized as including post-traumatic 
arthritis of the left sacroiliac joint and the evaluation was 
increased to 40 percent disabling.  In addition, a temporary 
total rating was granted for the period of hospitalization in 
1991.  Consequently, further consideration of this latter 
issue is not required.

The veteran's representative, in a November 1999 
presentation, raised the question of whether an April 1996 RO 
decision that found clear and unmistakable error (CUE) in a 
June 1971 RO decision was itself the product of CUE.  The RO 
has not had opportunity to address such a claim.  
Accordingly, it is referred to the RO for appropriate action.

(The TDIU issue will be addressed in the remand that follows 
this decision.)


FINDING OF FACT

Residuals of a contusion of the lumbar fascia with post-
traumatic arthritis of the left sacroiliac and associated 
radiation of pain is manifested by persistent pain that is 
objectively confirmed by low back tenderness to percussion 
and other neurologic signs, with severe loss in lumbar spine 
range of motion.


CONCLUSION OF LAW

An increased (60 percent) rating for residuals of a contusion 
of the lumbar fascia with post-traumatic arthritis of the 
left sacroiliac and associated radiation of pain is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran's 
service-connected residuals of a contusion of the lumbar 
fascia with post-traumatic arthritis of the left sacroiliac 
and associated radiation of pain (hereinafter "low back 
disorder") is manifested by increased symptomatology, 
including pain and decreased range of motion that interfere 
with his ability to function.  It is also requested that the 
veteran be afforded the benefit of the doubt.

Background

VA treatment records, dated from September 1991 to January 
1995, show the veteran's complaints, diagnoses, and/or 
treatment for low back pain.  See September 1991 hospital 
discharge summary; also see VA treatment records dated in 
September 1991, January 1992, July 1993, September 1992, 
February 1993, August 1993, October 1993, and January 1995.  
Some of the records characterize the veteran's low back pain 
as chronic.  See September 1991 hospital discharge summary; 
also see VA treatment records dated in September 1991, 
October 1993, and January 1994.  Moreover, a March 1994 
hospital discharge summary includes a diagnosis of chronic 
pain syndrome.  The record also shows that the veteran's pain 
was treated with Tylenol No. 3 and Motrin as well as pool 
therapy and a TENS unit.  See VA treatment records dated in 
September 1991, January 1992, February 1993, August 1993, 
September 1993, and January 1994; also see September 1991 and 
March 1994 hospital discharge summaries.

The veteran filed with the RO a Decision by an Administrative 
Law Judge of the Social Security Administration dated in 
March 1980.  The decision concluded, among other things, that 
the veteran was disabled due to knee and psychiatric 
disorders.  Copies of exhibits on file with the SSA were 
obtained by the RO.  However, they show complaints, 
diagnoses, and/or treatment for disabilities unrelated to the 
issue on appeal.

In addition, the Board notes that the veteran caused to be 
filed with the RO a number of statements from former 
employers.  Specifically, an April 1967 statement indicates 
that the veteran quit a job after working a little over two 
months because he claimed to have a bad back.  Similarly, 
another statement prepared in April 1967 shows that the 
veteran quit a job after working less than a month after 
reporting that his back hurt and that he could not work.  A 
February 1996 statement shows that the veteran quit a job in 
1966, after working two months because he claimed to have 
back pain.  A June 1968 statement, received by the RO in 
March 1996, also shows that the veteran told his employer 
that he had sustained a back injury while in military service 
which made it impossible to stay at that job.  Similarly, two 
statements, dated in March 1998 and April 1998, show that the 
veteran, in the early 1980's, left jobs after a few months 
because back problems made him unsuitable or unable to 
perform the work required by those jobs.  One of the 
statements reported that the author knew the veteran for the 
previous 30 years and that the veteran had been unable to 
work at any job that required heavy lifting or walking.

The veteran appeared at a personal hearing at the RO in June 
1992.  He testified that he had had chronic low back pain 
since an injury in service.  He indicated that, following his 
separation from military service, he had received periodic 
treatment at VA medical centers, had undergone physical 
therapy, and had been given a TENS unit.  However, even 
though he believed that the physical therapy had helped his 
back, he had to stop before obtaining any long-term benefit 
due to his economic situation.  He reported that, on one 
occasion, he had been told that the bump he had on his low 
back was due to a bone being out of place.  The veteran also 
testified that he received Social Security Administration 
(SSA) disability benefits.  The veteran claimed that his back 
and leg problems caused him to be "100 percent disabled."  
He reported that, while he had always been initially able to 
perform physical labor, he paid for any activity the 
following day with incapacitating low back pain.  Moreover, 
while his TENS unit helped dull the pain, it did not provide 
him with relief.  

At an October 1994 VA spine examination, the veteran reported 
that he had had low back pain since 1964 when, while working 
under a jeep, the jeep fell on him, striking his low back.  
He complained of decreased activity due to low back pain.  
The examiner reported that a November 1993 electromyography 
(EMG) showed mild abnormalities possibly due to diabetes 
mellitus.  Neurologic examination disclosed decreased 
reflexes including ankle jerks being absent and decreased 
straight leg raising due to pain.  However, the examiner 
opined that the veteran was obese; there was "[n]o true 
weakness and no true atrophy," and the neurological 
examination was otherwise normal.  The diagnoses included 
chronic low back pain, diabetes mellitus, and no specific 
neurological deficits.  In an addendum, the examiner opined 
that the veteran's back disability was partially related to 
his service-connected low back disorder and partially related 
to obesity. 

At a November 1994 VA joints examination, the veteran 
complained of "[m]ore or less continuous back pain" since 
his 1967 in-service injury.  The veteran also complained of 
increased pain after repeated lifting and poor rest.  The 
veteran reported that he had not worked since 1977.  On 
examination, the veteran weighed 300 pounds, was 6 feet tall, 
and had an absolutely enormous abdomen.  Straight leg raising 
was negative bilaterally and knee and ankle jerks could not 
be elicited while he was sitting down.  The range of motion 
of the veteran's lumbar spine was as follows:  forward 
flexion to 40 degrees and backward extension to 5 degrees.  
The veteran could stand on both his toes and heels.  X-rays 
revealed L3-L4 narrowing with osteoarthritic spurs and L4-L5 
narrowing with retrolisthesis of L4 on L5.  The examiner 
opined that the veteran's osteoarthritis with degenerative 
disc disease in the lumbar spine was connected to the 1964 
jeep accident.  

Subsequently, at a March 4, 1996, VA spine examination, the 
veteran reported that, since an in-service injury, he had had 
pain centered at the midline in his lower back, but on 
occasion he also had pain radiating down both legs to just 
above the knee.  Although this leg pain was intermittent, the 
back pain was constant.  The veteran also complained that the 
low back pain had both limited his activity and limited his 
ability to hold a job.  He denied any significant weakness or 
numbness of the lower extremities or any history of bowel or 
bladder incontinence.  The veteran reported that learning to 
live with his back pain had allowed him to gradually increase 
his level of activity.  The examiner also reported that the 
record on appeal included notes that the veteran had 
spondylosis at the L3-L4 and L4-L5 and his medications 
included Ibuprofen. 

On examination, lower extremity strength was 5/5 without 
evidence of increased tone, atrophy, or wasting.  There was 
mild brawniness and trace edema present in the legs.  
Neurologic examination disclosed tenderness in the mid-lumbar 
region to percussion testing and pin prick testing was mildly 
dull throughout the upper and lower extremities and through 
most of the back without a clear sensory level.  However, the 
examiner opined that there was no pain radiating down either 
leg during percussion testing.  Moreover, the examiner 
observed some loss of lumbar lordosis at the mid-lumbar 
region.  Straight leg raising was to approximately 45 degrees 
bilaterally before onset of significant lumbar pain.  The 
pain was worsened by dorsiflexion of the right foot but not 
by dorsiflexion of the left foot.  Range of motion studies 
disclosed flexion to approximately 8 to 10 degrees with 
extension not markedly diminished.  Deep tendon reflexes 
were:  2+ in the upper extremities, 2+ in the patellae, 1+ in 
the right Achilles tendon, and trace in the left Achilles 
tendon.  Plantar response was flexor bilaterally.  On gait 
testing, the veteran could ambulate without assistance or 
gross abnormalities of stance or posture.  While slightly 
unsteady, he could perform tandem walk maneuvers and could 
walk on his heels or toes bilaterally with only mild 
difficulties.  However, he was unable to hop.  The diagnosis 
was chronic lower back pain with occasional radiation 
suggestive of sciatica.  The examiner opined that "[t]here 
[were] no objective neurologic findings that suggest [a] 
specific neurologic impairment other than that of 
musculoskeletal pain. . . .  The [veteran's] disabling 
condition is solely due to pain and not due to any specific 
neurologic deficit."  

Thereafter, at a March 7, 1996, VA examination, the veteran 
continued to complain of chronic low back pain since his 
accident in military service and reported that he could not 
work because of his continued back pain.  Review of earlier 
back x-rays revealed slight left lumbar scoliosis starting in 
1994; scoliosis was not present in 1989 x-rays.  However, 
there was no significant interbody narrowing.  The examiner 
reported that a magnetic resonance imaging evaluation (MRI) 
reportedly revealed that the left sacroiliac joint appeared 
to be somewhat asymmetric as compared to the right.  (The 
actual MRI report was not available to the examiner.)

On examination, the veteran was 6 feet tall, weighed 300 
pounds, and was extremely heavy through the abdomen.  The 
range of motion of the veteran's lumbar spine was markedly 
limited follows:  forward flexion to 25 degrees, backward 
extension to 10 degrees, left and right lateral flexion to 15 
degrees, right rotation to 20 degrees, and left rotation to 
10 degrees.  There was some tenderness to the left of the 
lumbosacral joint and over the left sacroiliac area.  
Reflexes were almost unobtainable; however, on reinforcement, 
the examiner obtained a small jerk on the right Achilles but 
nothing on the left Achilles.  The patellar reflexes were 
likewise diminished bilaterally.  Straight leg raising was 
equal and did not produce back pain until the pelvis was 
tilted.  A portion of the lower back, with crossing of the 
legs, elicited some left-sided back pain.  The diagnosis was 
left sacroiliac arthritis, probably post-traumatic, and 
consistent with history of the service-connected injury.  The 
examiner opined that the veteran's " . . . symptoms are 
aggravated by his obesity and . . . the service connected 
injury is related to his present difficulties. . ."

Thereafter, at a May 1999 VA brain and spinal cord 
examination, the veteran continued to complain of lower back 
pain, mostly at midline structures, which pain had worsened 
over the years.  He also reported periodic numbness of the 
right lower extremity, periods of increased pain, periodic 
shooting pains into the groin region bilaterally, difficulty 
walking due to back pain, and periodic weakness of the right 
leg.  However, he denied any bowel or bladder incontinence, 
but admitted to impotence.  Current treatment included pool 
therapy and taking Ibuprofen.  The veteran reported that he 
had not able to work since 1984 when he fell off a hill and 
injured his back. 

The examiner also reported that a 1989 computerized 
tomography (CT) found stenosis at L4-L5 and L5-Sl.  In 
addition, a March 1989 electromyographic (EMG) evaluation 
revealed only slightly prolonged left sural nerve distal 
latency and acute denervation changes in distal muscles in 
the first dorsal interosseous on the right.  This was 
believed to be consistent with a peripheral diabetic 
neuropathy.  No evidence of a lumbosacral radiculopathy from 
the spinal stenosis was confirmed by EMG testing.  Moreover, 
March 1998 lumbar spine x-rays revealed disc space narrowing 
at L3-L4 with slight anterior osteophyte formation at L4, but 
no subluxation or spondylolisthesis, degenerative changes at 
L4-L5, and no interval change from March of 1997 x-rays.

On examination, the veteran was markedly obese.  He had pain 
to percussion of the spine from the mid-thoracic level to the 
upper sacrum.  The pain was particularly intense in the 
lumbar region.  On sensory testing, there was no clear 
sensory level, but the veteran, in general, felt the pin 
prick as being dull in the lower back and the legs, but sharp 
in both feet.  Vibratory sense was decreased in the toes and 
ankle, but was preserved in the knees bilaterally.  Strength 
in the legs was 5/5 bilaterally.  Muscle bulk and tone in 
both legs were within normal limits.  Deep tendon reflexes 
were 2+ in the patella, 2+ in the left Achilles tendon, and 
1+ in the right Achilles tendon.  Plantar response was flexor 
on both sides.  Straight leg raising was to 75 degrees of the 
left and 60 degrees on the right before being limited by 
pain.  The pain was worsened on the left by dorsiflexion of 
the foot but dorsiflexion of the right foot made no 
difference in the pain.  On gait testing, the veteran could 
ambulate, perform tandem walk, walk on toes, and walk on 
heels.  However, the latter three maneuvers were performed 
slowly.  The diagnosis was chronic musculoskeletal lower back 
pain.  The examiner opined that the veteran ". . . does not 
show clear and convincing evidence of a polyradiculopathy 
secondary to spinal stenosis or intervertebral disk 
disease."  "[T]he [veteran's] chronic lower back pain 
results from a combination of changes secondary to aging, 
morbid obesity, and diabetes mellitus."  The examiner did 
". . . not find significant evidence that the service 
connected injury has either caused or contributed to 
degenerative disk disease," and he ". . .  would agree with 
the neurologist's examination in 1994 that this patient 
exhibits minimal evidence for objective neurologic injury."  

Thereafter, at a May 1999 VA spine examination, the veteran 
continued to complain of chronic and severe low back pain 
with numbness in the right lower limb.  He also stated that 
he was hospitalized from August 19, 1991, to September 9, 
1991, because of severe incapacitating back pain.  On 
examination, the veteran was an obese male who weighed 280 
pounds.  Examination of the lumbosacral area of the spine 
revealed effacement of a normal lumbar lordotic curve.  Range 
of motion of the veteran's lumbar spine was as follows:  
flexion to 10 degrees, extension to 10 degrees, right lateral 
bending to 7 degrees, left lateral bending to 10 degrees, 
right rotation to 5 degrees, and left rotation to 15 degrees.  
The right knee jerk was absent.  The left knee jerk was 
graded 2+.  Ankle jerks were absent bilaterally.  Straight 
leg raising was positive on the right side at 20 degrees and 
on the left side at 25 degrees.  The right extensor hallucis 
longus, left extensor hallucis longus, right flexor hallucis 
longus, and left flexor hallucis longus were 5/5.  Dermatome 
evaluation of the lateral border of the right foot revealed 
sensory deficits along the lateral border of the foot and in 
the first web space between the great and second toes.  It 
was felt that March 1998 x-rays of the lumbosacral spine 
revealed an old compression fracture of the fourth lumbar 
vertebral body, advanced degenerative arthritic changes at 
L5-Sl and L4-L5, advanced degenerative disc disease at L4-L5, 
and mild degenerative arthritis involving the left sacroiliac 
joint.  The diagnoses were old compression fracture of the 
fourth lumbar vertebra, advanced degenerative arthritis at 
L4-L5, advanced degenerative disk disease at L4-L5 with 
radiculopathy involving the right lower limb, degenerative 
arthritic changes at L5-Sl, and mild degenerative arthritic 
changes involving the left sacroiliac joint.  The examiner 
also opined that the veteran had residuals of an old 
compression fracture of the body of the fourth lumbar 
vertebra that caused damage to the intervertebral disk space 
at L4-L5.  Additionally, he reported that there was clinical 
evidence of nerve root compression at L4-L5 on the right side 
and that the veteran had chronic and severe pain.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).  Moreover, where entitlement to 
compensation has already been established, and an increase in 
a disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Historically, the veteran's service-connected residuals of a 
contusion of the lumbar fascia with post-traumatic arthritis 
of the left sacroiliac and associated radiation of pain was 
evaluated under Diagnostic Code 5010 (traumatic arthritis) - 
5292 (lumbar spine limitation of motion).  See decisions 
entered in July 1966 and November 1987.  The RO has more 
recently assigned the veteran a 40 percent rating.  See 
decision entered in April 1996.  Therefore, given the 40 
percent disability rating currently assigned for the 
veteran's service-connected low back disorder, the veteran 
will only be entitled to an increased rating under 
potentially applicable Diagnostic Codes if he has a fracture 
with cord involvement requiring long leg braces or being 
bedridden (100 percent) or a fracture of the vertebra without 
cord involvement but leading to abnormal mobility requiring a 
neck brace (60 percent) (Diagnostic Code 5285); complete 
ankylosis of the spine at a favorable angle (60 percent) 
(Diagnostic Code 5286); ankylosis of the lumbar spine at an 
unfavorable angle (50 percent) (Diagnostic Code 5289); or 
problems compatible with intervertebral disc syndrome with 
pronounced symptoms (60 percent) (Diagnostic Code 5293).  
38 C.F.R. § 4.71 (1999).

As for whether an increased rating may be assigned under 
Diagnostic Code 5293, the Board finds that the evidence shows 
problems tantamount to pronounced intervertebral disc 
syndrome.  38 C.F.R. § 4.7.  The veteran has complained of 
having chronic low back pain.  He has also complained of pain 
and numbness radiating into his right lower extremity and 
pain radiating into his groin.  In addition, several VA 
examiners have found low back tenderness to percussion.  See 
March 4, 1996, VA spine examination, March 7, 1996, VA 
injuries to the spinal cord examination, and May 1999 VA 
brain and spinal cord examination report.  Moreover, an 
absent ankle jerk has been noted and straight leg raising was 
positive. See October 1994 VA examination, November 1994 VA 
examination, March 7, 1996, VA spinal cord examination, and 
May 1999 VA spine examination.  In addition, several VA 
examiners reported that the veteran experienced sensory 
deficits.  See March 4, 1996, VA spine examination, May 1999 
VA brain and spinal cord examination, and May 1999 VA spine 
examination.  Most recently, the May 1999 VA spine examiner 
reported sensory deficits along the lateral border of the 
foot and in the first web space between the great and second 
toes.  Additionally, loss in the range of motion of his back 
is such that it may be described as "severe" even without 
taking into account the additional functional loss caused by 
persistent pain.  See May 1999 VA spine examination.  
Furthermore, the Board notes that the May 1999 VA spine 
examiner opined that the veteran had clinical evidence of 
degenerative disk disease and nerve root compression at L4-L5 
level with radiculopathy involving the right lower limb.  
Tellingly, the May 1999 VA spine examiner, as well as the 
examiners in numerous VA treatment records, opined that the 
veteran's pain has been "chronic."  See September 1991 
hospital discharge summary; also see VA treatment records 
dated in September 1991, October 1993, and January 1994.  

While a March 1996 examiner opined that the veteran's 
condition was solely due to pain and not due to any specific 
neurologic deficit, and a May 1999 examiner opined that the 
veteran's chronic low back pain results from a combination of 
changes secondary to aging, morbid obesity, and diabetes 
mellitus, the Board finds that the evidence is at least in 
relative equipoise as to whether an increased rating under 
Diagnostic Code 5293 is warranted.

Under such circumstances, the Board concludes that, when 
taking into account limitations due to pain and other factors 
as identified in 38 C.F.R. §§ 4.40, 4.45 (1999), such as the 
veteran's pain being objectively confirmed and certain 
neurologic deficits being clearly noted, and granting the 
veteran the benefit of any doubt in this matter, the 
veteran's functional losses, especially the persistent and 
severe pain, suggest difficulties that more nearly 
approximate the criteria contemplated for an increased (60 
percent) rating for intervertebral disc syndrome.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.20, 4.7, Diagnostic 
Code 5293 (1999); VAOPGCPREC 36-97 (Dec. 12, 1997); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  An increased rating is 
therefore warranted.  This is especially so given the reports 
of constant pain that suggest that the veteran is able to 
achieve no more than occasional intermittent relief from his 
symptoms.

Whether evaluating the veteran's disability under Diagnostic 
Codes 5285, 5286, 5289, 5292, or 5295, a greater rating is 
not warranted.  Initially, the Board notes that the maximum 
schedular award assignable under Diagnostic Code 5289 is 50 
percent, the maximum schedular award assignable under 
Diagnostic Code 5292 is 40 percent, and the maximum schedular 
award assignable under Diagnostic Code 5295 is 40 percent.  
By this decision, the Board has found the veteran to be 
entitled to a 60 percent disability rating under Diagnostic 
Code 5293.  Therefore, no greater benefit can flow to the 
veteran under the foregoing Diagnostic Codes, each of which 
contemplates limitation of motion.  38 C.F.R. § 4.14 (1999).

Turning next to the appropriateness of rating the veteran's 
service-connected low back disorder under Diagnostic Code 
5285, the Board notes that, while the May 1999 VA examiner 
opined that March 1998 x-rays of the lumbosacral spine 
revealed an old compression fracture of the fourth lumbar 
vertebral body, he did not state that there was a 
"demonstrable deformity" of the vertebral body.  Moreover, 
the veteran's claims file does not otherwise contain x-ray 
evidence of a deformity of a vertebral body.  Furthermore, 
the veteran's service-connected low back disorder does not 
contemplate neck involvement or involvement to the extent 
contemplated by a 100 percent rating under Diagnostic Code 
5285, such as cord involvement requiring long leg braces.  In 
fact, no special bracing has been required.  Consequently, an 
increased schedular rating is not warranted for the veteran's 
service-connected low back disorder under Diagnostic Code 
5285. 

Finally, while it might be argued that the Board's analysis 
should include consideration of whether separate ratings are 
warranted for limitation of motion, disc syndrome, and 
lumbosacral strain, it should be pointed out that each of the 
foregoing Diagnostic Codes by which a low back disorder is 
ratable contemplates limitation of motion.  See VAOPGCPREC 
36-97 (Dec. 12, 1997).  Therefore, assigning separate ratings 
on the basis of both limitation of motion and other symptoms, 
such as that set forth in Diagnostic Code 5292 or 5295, would 
be inappropriate.  Id; 38 C.F.R. § 4.14 (1999).

Based on the argument made at the veteran's June 1992 
personal hearing, the Board has given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (1999).  
Although the veteran has described his back pain as being so 
bad that he had to leave several jobs, the evidence does not 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular schedular 
rating standards.  See 38 C.F.R. § 3.321 (1999).  The current 
evidence of record does not demonstrate that his back 
problems have resulted in frequent periods of hospitalization 
or in marked interference with employment.  § 3.321.  In 
fact, the May 1996 VA examiner specifically opined that 

[w]hile the [veteran's] obesity and 
chronic pain, from whatever cause, might 
well limit his ability to engage in 
physically demanding activities, this 
examiner can find no reason why the 
[veteran] could not be gainfully employed 
in an occupation not involving excessive 
physical activity, or restriction of 
position to one posture for prolonged 
period of time . . . 

It is undisputed that his service-connected disability has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (1999).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  


ORDER

A 60 percent rating for service-connected residuals of a 
contusion of the lumbar fascia with post-traumatic arthritis 
of the left sacroiliac and associated radiation of pain is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

When the Board remanded the low back rating issue in 
September 1997, it noted that the veteran's claim for TDIU 
had been denied by the RO in November 1994 and the Board, in 
its July 1995 remand, had construed subsequent arguments by 
the veteran's representative to be a notice of disagreement 
with the TDIU denial.  The issue was referred to the RO for 
further action, specifically the issuance of a statement of 
the case.  However, no further action was taken by the RO.

The Board notes that the United States Court of Appeals for 
Veterans Claims has recently indicated that referral to the 
RO of issues with which the veteran disagrees does not 
suffice.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Rather, a remand is required.  Id.  Consequently, the TDIU 
issue is remanded for the following actions:

The RO should issue a statement of the 
case with respect to the TDIU issue.  If 
the veteran files a timely substantive 
appeal, this issue should be returned for 
review by the Board.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The veteran may submit additional 
evidence or argument with respect to this issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

